Gunderson, J.,
concurring:
I concur in the result.
With all due respect, however, I do not agree that respondent’s motion to dismiss should be denied “because notice of entry of judgment was not filed with the clerk of the district *267court, and is not included in the record on appeal.” This suggests the record is inadequate to decide the issue raised, which is whether informal “notice of entry of judgment,” by letter, is legally sufficient.1 In my view, formal notice is required.2 We can and should resolve this issue.
Looking to the merits, I note that, under our established practice, a personal injury action to reach policy proceeds must name the tortfeasor or the tortfeasor’s personal representative as the party defendant — rather than proceeding as a direct action against the insurance carrier, commenced by the injured party as a creditor beneficiary. This is purely a procedural concession to insurance companies, to lessen the prospect of jury prejudice.
“[WJhere the reason for a rule stops, there stops the rule.” Ewing v. Sargent, 87 Nev. 74, 80, 482 P.2d 819, 823 (1971). There is, of course, no reason whatever for this court to allow insurance companies to defeat coverage that has been paid for, through technical application of our probate statutes. Where insurance proceeds have not been exhausted by prior suits, nothing but the statute of limitations should bar recovery upon a liability insurance policy. Thus, I respectfully decline to join in language suggesting that, in some future case, “lack of diligence” in following probate code procedures — or listing the policy as an asset in the probate estate — might preclude an action brought to reach policy proceeds.

 Respondents contend, and appellant concedes, that an informal, letter notice was given.


“[A] regular, formal written notice must be given.. .. This is much the best rule.” D’Errico v. D’Errico, 51 Nev. 76, 81, 269 P.26, 27 (1928).